
	

113 HR 2436 IH: San Gabriel Watershed Restoration Act
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2436
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Ms. Chu (for herself,
			 Ms. Linda T. Sánchez of California,
			 Mrs. Napolitano,
			 Mr. Schiff,
			 Mr. Cárdenas,
			 Mr. Lowenthal,
			 Ms. Roybal-Allard, and
			 Ms. Hahn) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To prepare a feasibility study and implement
		  demonstration projects to restore the San Gabriel River Watershed in
		  California.
	
	
		1.Short titleThis Act may be cited as the
			 San Gabriel Watershed Restoration
			 Act.
		2.San Gabriel River
			 Watershed Restoration, California
			(a)In
			 generalThe Chief of the Army
			 Corps of Engineers, in coordination with the County of Los Angeles,
			 shall—
				(1)prepare a feasibility study for
			 environmental ecosystem restoration, flood control, water quality control,
			 water supply storage, outdoor recreation enhancements, and other aspects of the
			 San Gabriel River Watershed revitalization that is consistent with the goals of
			 the San Gabriel River master plan published by the County of Los Angeles;
			 and
				(2)identify
			 demonstration projects for construction and restoration of the San Gabriel
			 River Watershed.
				(b)Demonstration
			 projects
				(1)In
			 generalThe Chief of the Army
			 Corps of Engineers is authorized to construct demonstration projects in order
			 to provide information to develop the study under subsection (a)(1).
				(2)Federal
			 shareThe Federal share of the cost of any project under this
			 subsection shall be not more than 65 percent.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000.
				
